Title: To Alexander Hamilton from John Laurance, 25 December 1793
From: Laurance, John
To: Hamilton, Alexander



New York Dec. 25th. 1793
Dear sir

I have received your favors. I have sent the draft of my answer to your queries to Mr King to peruse. Your queries are very comprehensive, containing much matter and have a relation coextensive with an acquaintance. I have traced in my memory every circumstance, which has the least relation, in my opinion, to them, and have mentioned it to the best of my recollection and belief. I shall have the draft copied as soon as Mr King returns it, and shall make such alterations as may appear to me proper, and send the answers back to you. I am confined with a very heavy Cold and sore Throat.
Your affectionate humble servt.

John Laurance
Alexr Hamilton Esqr

